Citation Nr: 1448971	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-23 864	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated 30 percent disabling prior to January 28, 2011 and 70 percent disabling as of January 28, 2011. 


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from February 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned an initial rating of 10 percent, effective August 23, 2006.  The Veteran appealed the evaluation assigned.  In an August 2011 rating decision, the RO increased the evaluation to 30 percent, effective August 23, 2006.  

The Veteran testified in a Board videoconference hearing in October 2013.  A copy of the transcript is of record.  

The Board remanded this claim and the claim for service connection for hearing loss in February 2014 for further development and consideration.  

In an August 2014 rating decision the Agency of Original Jurisdiction (AOJ) granted service connection for bilateral hearing loss.  Thus, this issue has been resolved and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating a veteran had to separately appeal these "downstream" issues regarding the ratings and effective dates assigned once this disability was granted service connection).  The AOJ also increased the evaluation for PTSD to 70 percent, effective January 28, 2011.



FINDING OF FACT

On September 10, 2014, prior to the promulgation of a decision in the appeal, the appellant indicated that the award of a 70 percent rating effective January 28, 2011 satisfied his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a statement in support of claim received in September 2014, the Veteran stated that the grant of a 70 percent rating for his PTSD effective January 28, 2011 would resolve his appeal.  As noted above, an August 2014 rating decision granted that exact increased rating.  It appears the Veteran was confused by a supplemental statement of the case (SSOC) giving conflicting information on the same page that the 70 percent rating was granted from January 28, 2011 and that he did not meet the criteria for a higher rating of 70 percent from that date.  Notwithstanding the conflicting statement in the SSOC, the Veteran has, in fact, been awarded a 70 percent rating for his PTSD from January 28, 2011, as indicated on the August 2014 rating codesheet, the award letter mailed to the Veteran, and the VBMS Compensation and Pension Award in the file.  

As the benefit sought has been granted to the Veteran's satisfaction, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


